Citation Nr: 1100742	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  07-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension, not to 
include as secondary to service connected grade I separation of 
the right shoulder with chronic rotator cuff tendinosis, 
recurrent impingement syndrome, and early acromioclavicular 
osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1971 to May 1973, from 
October 2001 to September 2002, and from February 2003 to 
February 2004.

This matter came before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

The appeal was remanded for additional development in August 2008 
and was returned to the Board for appellate consideration.  In 
April 2009 the issue adjudicated by the Board was limited to 
service connection for hypertension on a secondary basis.  The 
matter of entitlement to service connection on a direct basis and 
based on aggravation was sent back to the RO for additional 
development and consideration.  It is now returned to the Board 
for review.


FINDING OF FACT

Hypertension preexisted service, and did not increase in severity 
beyond the natural progress of the disease during service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, and is 
not presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1110, 1111, 1131, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) provides that 
VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board acknowledges that, in the present case, complete notice 
was not issued prior to the adverse determination on appeal.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from which 
a claimant might have been able to infer what evidence VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim.  See, Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the RO's initial adjudication, this timing 
problem can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the RO); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  

In this case, the VCAA duty to notify was satisfied subsequent to 
the initial RO decision by way of letters sent to the Veteran in 
July 2005 and July 2006 that fully addressed all notice elements.  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of the division of responsibility 
between VA and a claimant in developing an appeal.  Therefore, 
the Veteran was "provided the content-complying notice to which 
he [was] entitled."  Pelegrini, 18 Vet. App. at 122.  
Furthermore, the claim was readjudicated with the issuance of a 
Supplemental Statement of the Case in August 2010.  Neither the 
Veteran, nor his representative, have indicated any prejudice 
caused by this timing error, and the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issues 
adjudicated in this decision.  See Shinseki v. Sanders, 129, S. 
Ct. 1696, (U.S. 2009).  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claim.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 
(2010).  Service treatment records and service have been 
obtained, as have records of VA treatment.  The Veteran has also 
been afforded VA examinations including those in May 2009 and 
July 2010 during which the same examiner was provided the 
Veteran's claims file for review, took down the Veteran's 
history, considered the lay evidence presented, laid a factual 
foundation for the conclusions reached, and reached conclusions 
based on the examinations that are consistent with the record.  
The Board notes that it is "entitled to assume the competence of 
a VA examiner." Cox v. Nicholson, 20 Vet. App. 563, 596 (2007).  
See also, Hilkert v. West, 12 Vet. App. 145, 151 (1999).  
Examination of the appellant is found to have been adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. 
App. 384 (1993).  In addition to the evidence discussed above, 
the Veteran's statements in support of the claim are also of 
record.  The Board has carefully considered such statements and 
concludes that no available outstanding evidence has been 
identified.  Additionally, the Board has reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Veterans are entitled to compensation from VA if they develop a 
disability "resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in line of duty." 38 
U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To 
establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 
1362 (C.A. Fed. 2009) (March 5, 2009).  The absence of any one 
element will result in the denial of service connection.  Coburn 
v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection for hypertension may be presumed if it became 
manifest to a degree of 10 percent disabling during the Veteran's 
first year after separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during the 
Veteran's service, or by evidence that a presumption period 
applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

As an initial matter, the Board notes that the Veteran has not 
alleged that the claimed disability was incurred in combat.  
Therefore, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) 
are not for application.  The Board also notes that as was stated 
in the Introduction, the immediate decision does not address the 
matter of entitlement to service connection on a secondary basis 
under 38 C.F.R. § 3.310.  The question of entitlement to service 
connection on a secondary basis has been previously reviewed and 
adjudicated.

Service treatment records show that on separation from service in 
April 1973 the Veteran's heart was normal.  On examination in 
April 1977, the heart was normal and blood pressure was measured 
at 110/80, and 110/74.

In March 1982 the Veteran denied any history of elevated blood 
pressure.  On annual physical examination in May 1988 the Veteran 
provided a history of hypertension diagnosed in February 1988 and 
treated with medication.  The examiner noted that the Veteran's 
blood pressure at that time was normal.

On annual physical examination in May 1992 the Veteran provided a 
history of hypertension diagnosed in December 1991 and treated 
with medication.  On periodic non-flying examination in July 
1997, the Veteran's heart was normal but blood pressure readings 
were 170/100, 162/102, and 152/80.  A diagnosis of hypertension 
was indicated and it was recommended that the Veteran see a 
doctor to follow up regarding this diagnosis.

A five-day blood pressure check was carried out in August 1997 
and the Veteran was subsequently noted to be on medication for 
hypertension that was already documented in the record.

In December 2001 blood pressure levels were 142/82, 152/94, 
152/102, and 150/92.  In February 2002 the Veteran sustained a 
right shoulder injury and in March 2002 blood pressure was 
recorded as 196/106 and as 189/113.  That same month an 
electrocardiogram was interpreted as showing an inferior infarct 
of undetermined age.  Notes from February and March 2002 also 
state that the Veteran's history of hypertension began in 1997.

In January 2004, blood pressure was 118/76.  Service treatment 
records also show that the Veteran sustained an injury to his 
right shoulder in February 2004.  Records from this time 
indicated blood pressure of 144/100.

On VA examination in November 2005, the Veteran reported having 
been diagnosed with hypertension in 1997 and that he had been on 
medication since that time.  Blood pressure readings were 150/80, 
130/90, and 150/90.  Following physical examination, the 
diagnosis was of mild hypertension without any hypertensive 
complication.

With his February 2007 substantive appeal, the Veteran submitted 
a statement wherein he indicated that at the time of his shoulder 
injury in February 2002, his blood pressures were elevated when 
he presented for treatment.  He noted that his medication was 
changed at that time, and argued that the increase in severity of 
his hypertension was a direct effect of the pain he suffered from 
the injury to his right shoulder.

On VA examination in October 2008 the Veteran reported that when 
his unit was readying for deployment in 2001 he requested a 90-
day refill of his hypertension medication from his physician, and 
at that time it was changed.  Following examination, the 
diagnosis was of hypertension under only fair control.  The 
examiner noted that the trauma to the Veteran's shoulder occurred 
after he had been diagnosed with hypertension, but that the pain 
involved with the Veteran's right shoulder might well have 
aggravated his blood pressure.  However, with regard to 
hypertension as an ongoing problem, this would have been a 
transient effect and once the pain was resolved the effect of the 
shoulder problem on the hypertension would have likewise 
resolved.  The conclusion was that the examiner was unable to 
quantify the level of aggravation that pain in the shoulder might 
have caused with his hypertension without resorting to mere 
speculation.

In May 2009 a VA examiner noted the Veteran's March 2002 
electrocardiogram indicating a possible infarction of 
indeterminate age, and documents showing a history of elevated 
cholesterol.  Based the fact that in November 2005 hypertension 
was mild and without any complication, the examiner concluded 
that the Veteran's shoulder injury did not aggravate his 
hypertensive disability "except perhaps temporarily elevated due 
to pain."  The examiner went on to state that pain is not a 
factor that causes permanent aggravation of hypertension.  With 
regard to the age of an inferior infarct shown on the 2002 
electrocardiogram, he stated that there is no medical evidence or 
literature that would allow for that determination to be made.  
Furthermore, infarct is not necessarily caused by hypertension, 
but may also be caused by elevated cholesterol.  Based on the 
foregoing, the examiner concluded that shoulder pain did not at 
least as likely as not cause a permanent aggravation of the 
Veteran's hypertension.

On additional VA examination in July 2010 by the same examiner, 
blood pressure readings were of 122 over 80, 130 over 76 and 120 
over 80.  The diagnosis was of well-controlled essential 
hypertension.  The examiner referred to the Veteran's blood 
pressure readings during his November 2005 examination and 
concluded that because his blood pressure was now well-controlled 
compared to levels in 2005, it was less likely as not that his 
right shoulder pain caused a permanent aggravation of his 
hypertension.

Thus, a review of the evidence demonstrates that hypertension did 
not manifest during the Veteran's first period of service, which 
began in June 1971, and ended in May 1973, nor did it manifest to 
a compensable degree within one year of separation in May 1973.  
Furthermore, neither the claimant, nor the evidence suggests any 
connection between this period of service and development of the 
disease.  The Veteran essentially argues that his hypertension 
began after the first period of service, and prior to the second, 
but that his service-connected right shoulder disability, 
incurred during the second period of service, aggravated his 
hypertension.  Therefore, service connection on direct and 
presumptive bases is not in order.  The Board will now turn to a 
discussion of aggravation.

A veteran will be considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that an 
injury or disease existed before acceptance and enrollment and 
was not aggravated by such service.  38 U.S.C.A. § 1111 (West 
2002).

A preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).

Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  
38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

Evidence of the veteran being asymptomatic on entry into service, 
with an exacerbation of symptoms during service, does not 
constitute evidence of aggravation.  Green v. Derwinski, 1 Vet. 
App. 320, 323 (1991).  If the disorder becomes worse during 
service and then improves due to in-service treatment to the 
point that it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated by 
service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Here, it does not appear that an examination was conducted prior 
to the Veteran's return to active service in October 2001.  Thus, 
the presumption of soundness attaches.  The burden of proof is on 
VA to rebut the presumption of soundness by producing clear and 
unmistakable evidence that a disability existed prior to service.  
See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  Here, the 
evidence clearly and convincingly demonstrates that hypertension 
preexisted the Veteran's second and third periods of service, 
having been diagnosed in 1988, 1991, and 1997.

In essence, the Veteran does not dispute the point of onset of 
hypertension during period between his active service.  The 
Veteran has reported onset of hypertension in February 1988.  In 
May 1992 he reported a diagnosis of hypertension in December 1991 
and in July 1997 he was again diagnosed with the disability.  
Thus, the medical evidence and the Veteran are in agreement that 
hypertension predated the second and third periods of service.  

In order to rebut the presumption, the evidence must show that 
the disability not only preexisted service, but was also not 
aggravated by service.  To this extent the Board turns to 
clinical findings during the second period of service, as well as 
medical opinion evidence.  Upon entering his second period of 
service, blood pressure levels were 142/ 82, 152/ 94, 152/102, 
and 150/92.  By January 2004, blood pressure readings had dropped 
to 118/76.  Thus, no increase in severity of the disease is seen.  
Following separation from his final period of service, blood 
pressure readings were 150/80, 130/90, and 150/90 in November 
2005 and 122/80, 130/76 and 120/80 in July 2010.  Again, based on 
the clinical findings, no in-service worsening is shown.

Medical opinions were obtained from the same VA physician in May 
2009 and July 2010 regarding whether there was a worsening during 
the second period of service.  In May 2009, the physician 
concluded that there was no aggravation, and reasoned that pain 
is not an aggravating factor for hypertension, except for 
temporary elevations.  In July 2010, the physician again found no 
aggravation, and based his conclusion on what he described as an 
improvement in control after service.  

Regarding the October 2008 opinion that there might have been 
aggravation which was transient in effect, and resolved with the 
shoulder pain, use of the term aggravation is not probative 
evidence where it is clear from the context of the opinion that 
the examiner intended an exacerbation of symptoms, and not a true 
worsening of the underlying condition.  

While the Veteran believes that there was an aggravation in blood 
pressure during his second and third periods of service, he bases 
this belief on the effect of pain from his right shoulder injury.  
However, his opinion does not account on the subsequent 
moderation in readings, as noted by the July 2010 opinion.  In 
essence, he has observed an exacerbation of symptoms, and not a 
true worsening of the underlying condition.  In sum, his opinion 
does not account for the clinical findings pertinent to service, 
while the May 2009 and July 2010 opinions do.  The Board 
therefore accords his opinion less weight than those of the VA 
physician.  

Based on the foregoing, the Board finds that the presumption of 
soundness has been overcome by clear and unmistakable evidence, 
and that the claimed disability did not increase in severity 
during or as a result of service beyond the natural progression 
of the disease.  See Hunt v. Derwinski, 1 Vet. App. 292 (1991), 
Beverly v. Brown, 9 Vet. App. 402 (1996), 38 C.F.R. § 3.306(b) 
(2010).


ORDER

Service connection for hypertension on a direct basis, a 
presumptive basis, and on the basis of aggravation, is denied.



____________________________________________
Lloyd Cramp
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


